Order entered October 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-00357-CV

                           DAVID BLAIR, Appellant

                                        V.

      THE HOUSING AUTHORITY OF THE CITY OF DALLAS, TX
                 ROSELAND ESTATES, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-01421-D

                                     ORDER

      On September 26, 2022, after court reporter Coral L. Wahlen informed the

Court that the reporter’s record had not been requested, we directed appellant to

file, within ten days, written verification of a request. Although we cautioned him

that failure to comply could result in the appeal being submitted without the

record, see TEX. R. APP. P. 37.3(c), appellant has not complied. Accordingly, we

ORDER the appeal submitted without the reporter’s record. See id.
      As the clerk’s record has been filed, we ORDER appellant to file his brief

no later than November 14, 2022.

                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE